           Case 1:18-cr-00278-DAD-BAM Document 35 Filed 06/16/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KIRK E. SHERRIFF
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorney for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00278-DAD-BAM
12                                Plaintiff,             JOINT STATUS REPORT AND STIPULATION TO
                                                         CONTINUE STATUS CONFERENCE; AND
13                          v.                           ORDER
14   ANA CRISTINA QUINONEZ,                              DATE: June 22, 2020
                                                         TIME: 1:00 p.m.
15                                Defendant.             COURT: Hon. Barbara A. McAuliffe
16

17

18          The United States of America, by and through Kirk E. Sherriff, Assistant United States Attorney,

19 and the defendant, by and through Richard Oberto, her attorney of record, hereby submit this Joint

20 Status Report and stipulate to continue the status conference in this case from June 22, 2020 until
21 September 14, 2020 at 1:00 p.m. Among other grounds set forth below, counsel for defendant believes

22 that a currently pending Ninth Circuit case in another matter would potentially affect the resolution of

23 the present case, and requests additional time to conduct further investigation and research related to the

24 charges and such potential resolution, to discuss potential resolutions with his client, and to evaluate and

25 potentially prepare pretrial motions.

26          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

27 Eastern District of California until further notice. This General Order was entered to address public

28 health concerns related to COVID-19. Further, pursuant to General Order 611, this Court’s declaration

      JOINT STATUS REPORT AND STIPULATION TO             1
30    CONTINUE STATUS CONFERENCE
            Case 1:18-cr-00278-DAD-BAM Document 35 Filed 06/16/20 Page 2 of 5


 1 of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of

 2 April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district judges to

 3 continue all criminal matters to a date after May 1, 2021.1

 4          Although the General Orders and declaration of emergency address the district-wide health

 5 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 6 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 7 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 8 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such

 9 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153
10 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

11 findings on the record “either orally or in writing”).

12          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

13 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

14 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

15 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

16 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

17 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

18 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

19 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

20          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

21 18 U.S.C. § 3161(h)(7). Although the Speedy Trial Act does not directly address continuances

22 stemming from pandemics, natural disasters, or other emergencies, this Court has discretion to order a

23 continuance in such circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice

24 continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981).

25 The court recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also

26 United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time
27
            1
             A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     JOINT STATUS REPORT AND STIPULATION TO             2
30     CONTINUE STATUS CONFERENCE
            Case 1:18-cr-00278-DAD-BAM Document 35 Filed 06/16/20 Page 3 of 5


 1 following the September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus

 2 is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory

 3 rules.

 4          In light of the societal context created by the foregoing, this Court should consider the following

 5 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 6 justice exception, § 3161(h)(7). If continued, this Court should designate a new date for the status

 7 conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 8 continuance must be “specifically limited in time”).

 9                                                STIPULATION

10          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

11 through defendant’s counsel of record, hereby stipulate as follows:

12          1.     By previous order, this matter was set for a status conference on June 22, 2020.

13          2.     By this stipulation, defendant now moves to continue the status conference until

14 September 14, 2020, and to exclude time between June 22, 2020, and September 14, 2020.

15          3.     The parties agree and stipulate, and request that the Court find the following:

16                 a)      Counsel for defendant desires additional time to consult with his client, to review

17          the current charges and conduct further investigation and research related to the charges, to

18          discuss potential resolutions with his client, and to evaluate and potentially prepare pretrial

19          motions. Counsel for defendant believes that a currently pending Ninth Circuit case in another

20          matter may potentially affect such resolution, has discussed the potential ramifications of that

21          case with the government, and requires additional time to investigate and research issues

22          regarding such resolution.

23                 b)      Counsel for defendant believes that failure to grant the above-requested

24          continuance would deny him the reasonable time necessary for effective preparation, taking into

25          account the exercise of due diligence.

26                 c)      The government does not object to the continuance.

27                 d)      In addition to the public health concerns cited by General Orders 611, 612, 617,

28          and 618 and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is

      JOINT STATUS REPORT AND STIPULATION TO              3
30    CONTINUE STATUS CONFERENCE
           Case 1:18-cr-00278-DAD-BAM Document 35 Filed 06/16/20 Page 4 of 5


 1          particularly apt in this case because counsel or other relevant individuals have been encouraged

 2          to telework and minimize personal contact to the greatest extent possible.

 3                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of June 22, 2020 to September 14,

 8          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it

 9          results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

10          finding that the ends of justice served by taking such action outweigh the best interest of the

11          public and the defendant in a speedy trial.

12          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15          IT IS SO STIPULATED.

16
      Dated: June 15, 2020                                    MCGREGOR W. SCOTT
17                                                            United States Attorney
18
                                                              /s/ Kirk E. Sherriff
19                                                            KIRK E. SHERRIFF
                                                              Assistant United States Attorney
20
21
      Dated: June 15, 2020                                    /s/ Richard Oberto
22                                                            (authorized on 6/15/20)
                                                              Richard Oberto
23
                                                              Counsel for Defendant
24                                                            ANA CRISTINA QUINONEZ

25

26
27

28

      JOINT STATUS REPORT AND STIPULATION TO              4
30    CONTINUE STATUS CONFERENCE
           Case 1:18-cr-00278-DAD-BAM Document 35 Filed 06/16/20 Page 5 of 5


 1

 2
                                                       ORDER
 3
            IT IS SO FOUND AND ORDERED that the status conference in this case be continued from
 4
     June 22, 2020 until September 14, 2020 at 1:00 p.m. before Magistrate Judge Barbara A.
 5
     McAuliffe.
 6
            IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as
 7
     requested outweigh the interest of the public and the defendants in a trial within the original date
 8
     prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of
 9
     computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must
10
     commence, the time period of June 22, 2020 to September 14, 2020, inclusive, is deemed excludable
11
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court
12
     at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such
13
     action outweigh the best interest of the public and the defendant in a speedy trial.
14

15 IT IS SO ORDERED.

16
        Dated:     June 15, 2020                               /s/ Barbara    A. McAuliffe            _
17
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

      JOINT STATUS REPORT AND STIPULATION TO               5
30    CONTINUE STATUS CONFERENCE
